Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2016/100877 (international filing date: 09/29/2016).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 line 2-3, the phrase “the other UCI type” is unclear and ambiguous as to whether it is referred to the “another UCI” as in claim 1 line 9-10.  If indeed so, it is suggested that --- the other UCI type --- be changed to --- the another UCI ---.  Otherwise, clarification is requested.  Similar problem appears in claims 22-23.
Claim 21 line 2-3, the phrase “the other UCI type” has no antecedent basis.  Similar problem appears in claims 22-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FODOR et al. (WO 2017144104 A1, hereinafter FODOR, NOTE: corresponding US 20190052450 A1 is being used below for rejection citation purposes), in view of JUNG et al. (WO 2016072687 A1, hereinafter JUNG, NOTE: a corresponding USA application US 20170310417 A1 is being used in the rejection below as the translation version of WO 2016106604 A1) and Liu et al. (WO 2016106604 A1, hereinafter Liu, NOTE: a corresponding USA application US 20170302337 A1 is being used in the rejection below as the translation version of WO 2016106604 A1).

Regarding claim 1, FODOR teaches an user equipment, comprising (in general, see fig. 14 in view of fig. 13 and their corresponding paragraphs at least 100-108, see also fig. 5-12 and their corresponding paragraphs for relevant background information which disclose the resource mappings 501-504 of fig. 13-14):
circuitry which, in operation,
measures interference from at least one user equipment selected from the user equipment and a neighboring user equipment of the user equipment; and determines residual interference (see at least para. 106 along with para. 101, 102, and 118, e.g. step 2012, which corresponds to step 2002 – UE measures and reports interference, such as residual interference 251, 252, in corresponding measurement report); 
and a transmitter which, in operation, 
transmits a full duplex UCI (Uplink Control Information) using a PUCCH (Physical Uplink Control Channel) or a PUSCH (Physical Uplink Shared Channel) to a base station, wherein the full duplex UCI indicates the residual interference (see at least para. 129 along with para. 101, 102, and 57, e.g. “measurement report is indicative of a quality of communicating on the radio link 111. E.g., the measurement report may be determined based on communicating of reference signals, e.g., according to one of the resource mappings 500, 501-504. … examples of  measurement reports include the channel quality indicator (CQI), the rank indicator (RI), and the pre-coding matrix indicator (PMI)”, in other words, UCI in PUCCH as measurement report is being fed back for decision making process), and 
wherein the full duplex UCI is jointly coded with another UCI (see at least para. 129, e.g. measurement reports include [at least] the channel quality indicator (CQI), the rank indicator (RI), and the pre-coding matrix indicator (PMI)),
 wherein: full duplex operation is performed between the user equipment and at least the base station (see at least para. 106 along with para. 101, e.g. step 2011 – mapping 1 using resource mapping 501 of fig. 5).
FODOR differs from the claim, in that, it does not specifically disclose (a) UCI indicates a residual interference value, and (b) downlink reference signals used for mobility measurement are not used for the full duplex operation, which are well known in the art and commonly used for effectively increasing spectral efficiency for reliable communication of data and reference signals as well as for efficiently canceling interferences.
JUNG, for example, from the similar field of endeavor, teaches similar or known mechanism of (a) UCI indicates a residual interference value (see at least para. 172-173 along with para. 69-70, e.g. UE.sub.S is enhanced to report UCI including a G.sub.Symbol-IC value (e.g. ACK/NACK with low,medium,high residual interference) representing a gain of the interference cancellation receiver to the BS); as well as Liu, for example, from the similar field of endeavor, teaches similar or known mechanism such that downlink reference signals used for mobility measurement are not used for the full duplex operation (see at least para. 82-83, e.g. “…when the base station is on a full-duplex time-frequency resource, there may be no CRS,…”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate JUNG and Liu into the apparatus of FODOR for effectively increasing spectral efficiency for reliable communication of data and reference signals as well as for efficiently canceling interferences.

Regarding claim 12, FODOR in view of JUNG and Liu teaches time/frequency resources in downlink channels for measuring the interference are configured by the base station.  (FODOR, see at least para. 80 and 81 of fig. 5, e.g. the resources 260 comprises reference signals and data)

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1; more specifically, it would be a base station of claim 13 performs the reverse receiving from and transmitting to an user equipment of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1 above.  In addition, FODOR in view of JUNG and Liu also teaches the subject matter circuitry operative to perform scheduling based on the interference information, wherein (FODOR, see at least para. 106 in view of para. 103, e.g. steps 2013-2014 – switching resource mappings)

Regarding claim 20, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Claims 2-5, and 14-16, are rejected under 35 U.S.C. 103 as being unpatentable over FODOR in view of JUNG and Liu, as applied to claims 1 and 13 above, and further in view of Feuersaenger et al. (US 20150049705 A1, hereinafter Feuersaenger).

Regarding claim 2, FODOR in view of JUNG and Liu teaches the transmitter, in operation, transmits interference information includes interference cancellation capability of the user equipment, and the interference cancellation capability is transmitted during a capability transfer procedure of the user equipment.  (FODOR, see at least para. 130, e.g. step 2041 - capability of changing between HD and FD, which in turn controlling interference)
FODOR in view of JUNG and Liu differs from the claim, in that, it does not specifically disclose transmitted by RRC (Radio Resource Control) signaling; which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism of transmitted by RRC (Radio Resource Control) signaling (see at least claim 8, e.g. radio resource control (RRC) message); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of JUNG and Liu for effectively improving interference reporting mechanism.

Regarding claim 3, FODOR in view of JUNG, Liu, and Feuersaenger teaches the interference information includes an absolute interference from the at least one user equipment selected from the user equipment and the neighboring user equipment. (FODOR, see at least para. 106 along with para. 102, e.g. step 2012 – at least self-interference 251)

Regarding claim 4, FODOR in view of JUNG and Liu teaches all of the subject matters in claims 1-3 except the absolute interference is transmitted in MAC (Medium Access Control) layer and accompanied by PHR (Power Headroom Report) based on PHR report timing, which are well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the absolute interference is transmitted in MAC (Medium Access Control) layer and accompanied by PHR (Power Headroom Report) based on PHR report timing (see at least para. 225 along with para. 209-212 and 236, e.g. MAC and PHR); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of JUNG and Liu for effectively improving interference reporting mechanism.

Regarding claim 5, FODOR in view of JUNG and Liu teaches all of the subject matters in claims 1-3 except the absolute interference is transmitted by RRC signaling periodically or aperiodically, which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the absolute interference is transmitted by RRC signaling periodically or aperiodically (see at least para. 257, e.g. interference condition in RRC message); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of JUNG and Liu for effectively improving interference reporting mechanism.

Regarding claims 14, 15, and 16, in view of claim 13 above, these claims are rejected for the same reasoning as claims 2, 3, and 4, respectively.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered.  Regarding independent claims 1, 13, and 20, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 22 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 23 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465